

114 S2542 IS: Cradle Act
U.S. Senate
2016-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2542IN THE SENATE OF THE UNITED STATESFebruary 11, 2016Mrs. Capito (for herself and Mr. King) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide for alternative and updated certification requirements for participation under Medicaid
			 State plans under title XIX of the Social Security Act in the case of
			 certain facilities treating infants under one year of age with neonatal
			 abstinence syndrome, and for other purposes.
	
 1.Short titleThis Act may be cited as the Cradle Act. 2.FindingsCongress finds as follows:
 (1)Neonatal abstinence syndrome (referred to in this section as NAS) is a group of conditions a newborn can have if the newborn was exposed to drugs, including opioids while in the womb before birth.
 (2)According to a report of the Government Accountability Office (referred to in this section as the GAO report) symptoms of NAS include irritability, loud crying, stiffness, sweating, vomiting, diarrhea, poor feeding, seizures, and respiratory distress.
 (3)According to the GAO report, it is recommended that newborns with NAS receive a thorough evaluation and specialized and innovative treatment, when warranted.
 (4)According to the GAO report, there is a program gap of available treatment programs for both pregnant women and newborns with NAS.
 (5)According to the GAO report, newborns with NAS stayed in the hospital on average 16 days with an average hospital bill of $53,000.
 (6)According to GAO reports, NAS has more than quadrupled in the past decade, increasing from 1.2 per 1,000 hospital births per year in 2000 to 5.8 per 1,000 hospital births per year in 2012; and some regional studies have reported much higher incidences.
 (7)Addressing the treatment of infants diagnosed with NAS will take innovative, specialized, and collaborative efforts.
			3.Guidelines for certification for participation under Medicaid State plans of certain facilities
			 treating infants under one year of age with neonatal abstinence syndrome
 (a)In generalNot later than six months after the date of the enactment of this Act, the Secretary of Health and Human Services shall establish guidelines, in accordance with subsection (b), for State agencies and recognized national listing or accrediting bodies to follow for purposes of certifying a residential pediatric recovery center as qualifying for a provider agreement for participation under a State plan under the Medicaid program under title XIX of the Social Security Act. Notwithstanding any other provision of law, a residential pediatric recovery center may satisfy the requirements set forth in such guidelines, in lieu of any comparable requirements otherwise applicable to such a center for purposes of certification for participation under such a State plan.
 (b)Guidelines describedThe guidelines established under subsection (a) shall— (1)provide for physical environment requirements and other necessary requirements specifically applicable to treating individuals who are under one year of age with the diagnosis of neonatal abstinence syndrome without any other significant medical risk factors; and
 (2)take into account that certain physical environment requirements, and any other requirements, needed for centers or facilities treating adults may not be necessary for centers or facilities treating individuals described in paragraph (1).
 (c)Residential pediatric recovery centerFor purposes of this Act, the term residential pediatric recovery center means a center or facility that furnishes items and services to infants who are under one year of age with the diagnosis of neonatal abstinence syndrome without any other significant medical risk factors and mothers of such infants.
 4.State law licensure of certain facilities satisfies certification requirementsNotwithstanding any other provision of law, in the case of a State that recognizes and licenses residential pediatric recovery centers (as defined in section 3(c)), such a center that is licensed, in accordance with such State law, shall be treated as satisfying any comparable requirements otherwise applicable to such a center for purposes of certification for participation under the State plan under the Medicaid program under title XIX of the Social Security Act.
 5.Sense of CongressIt is the sense of Congress that residential pediatric recovery centers (as defined in section 3(c)) should offer counseling and other services to mothers (and other appropriate family members and caretakers) of infants receiving treatment at such centers. Such services may include the following:
 (1)Counseling or referrals for services. (2)Activities to encourage mother-infant bonding.
 (3)Training on caring for such infants. (4)Activities to encourage transparency of relevant State mandatory reporting requirements.